         Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )       CRIMINAL ACTION NO.
v.                                                   )       1:19cr457-RAH-3
                                                     )
CORNELIUS THOMAS                                     )

                                            Order and Opinion

           Pending before the Court is the Petition by Third Party for Return of

Confiscated Property (Motion) (Doc. 203) filed by Christina Thomas. After a two-

part hearing, the Magistrate Judge recommended the Court deny Ms. Thomas’

Motion, which sought the return of a 2015 Chevrolet Silverado 1500 seized as part

of this criminal matter. (Doc. 229.) On July 27, 2021, Ms. Thomas filed a response

(Doc. 230), in which she objected to the Report and Recommendation

(Recommendation) of the Magistrate Judge.1 Upon an independent and de novo

review of the record, including a review of the transcript, and for the reasons that

follow, the Court adopts the Recommendation that the Motion be denied.


                                    I. STANDARD OF REVIEW

           When a party objects to a magistrate judge’s report and recommendation, the

district court must review the disputed portions of the recommendation de novo. 28



1
    The Court construes Ms. Thomas’ response as including objections to the Recommendation.
     Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 2 of 6




U.S.C. § 636(b)(1).      The district court “may accept, reject, or modify the

recommendation; receive further evidence; or resubmit the matter to the magistrate

judge with instructions.” FED.R.CRIM.P. 59(b)(3).

      De novo review requires the district court to independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga.,

896 F.2d 507, 513 (11th Cir. 1990). “Although de novo review does not require a

new hearing of witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76,

100 S.Ct. 2406, 2412–13, 65 L.Ed.2d 424 (1980), it does require independent

consideration of factual issues based on the record.” Id. If the magistrate judge

made findings based on witness testimony, the district court must review the

transcript or listen to a recording of the proceeding. Id. The Court has reviewed the

transcript of the preliminary forfeiture hearing in its entirety.


                                  II. DISCUSSION

      The Magistrate Judge provided a thorough recitation of the facts in the

Recommendation. Consequently, a summary of the facts related to the Motion is

not necessary, as the Court adopts the Magistrate Judge’s findings of fact as set forth

in the Recommendation.

      First, as a threshold matter, unavailing is Ms. Thomas’ objection that the

Magistrate Judge improperly relied on the hearsay testimony of Special Agent Cory
                                            2
       Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 3 of 6




Kroeger and speculative testimony of the seller when denying the Motion. During

a criminal forfeiture proceeding, the Court may “receive and consider . . . evidence

and information that would be inadmissible under the Federal Rules of Evidence.”

21 U.S.C. § 853(e)(3). The Government may use both hearsay and circumstantial

evidence to show probable cause in a forfeiture proceeding. See United States v.

$291,828.00, 536 F.3d 1234, 1237 (11th Cir. 2008); United States v. $242,484.00,

389 F.3d 1149, 1160 (11th Cir. 2004); United States v. Four Parcels of Real

Property, 941 F.2d 1428, 1440 (11th Cir. 1991) (internal citations omitted).2

         Moreover, as discussed in the Recommendation, the weight of the testimony

demonstrates that Defendant Cornelius Thomas was the true owner of the truck and

that Ms. Thomas was nothing more than a nominee or straw man. As discussed in

the Recommendation, the testimony of Mireyah Torres, the seller, that her course of

dealings with the Defendant led her to believe that he was the purchaser of the truck,

is corroborated by Agent Kroeger’s testimony. Specifically, Agent Kroeger testified

that the Defendant told him that he was the owner and had purchased the truck for

$20,000.00 in cash. In addition, Agent Kroeger stated that other officers had

observed the Defendant driving the truck. Further, it is strongly arguable that Ms.



2
  Although the cited cases are civil forfeiture proceedings under Title 21 U.S.C. § 881, the reasoning is applicable to
this criminal forfeiture proceeding. Title 21 U.S.C. § 853(j) provides that, “[e]xcept to the extent that they are
inconsistent with the provisions of this section, the provisions of section 881(d) . . . shall apply to a criminal
forfeiture under this section.”
                                                             3
     Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 4 of 6




Thomas divested any right and interest she may have had in the truck when she

relinquished and surrendered it to her father. In light of the credible evidence

demonstrating that Ms. Thomas was a nominee, this Court agrees with the

Magistrate Judge’s determination that she does not have Article III standing.

      Ms. Thomas also argues that she meets the elements of the innocent owner

defense set forth in 18 U.S.C. § 983(d), a provision of a civil forfeiture statute. In

this criminal proceeding, the Defendant was convicted of conspiracy to distribute a

controlled substance under 21 U.S.C. §§ 841(a)(1) and 846. Thus, the forfeiture

proceedings are governed by 21 U.S.C. § 853, a criminal forfeiture statute. Section

853(n)(6) provides only two ways in which third-party claimants can establish their

interest in forfeited property in a criminal case. See United States v. Soreide, 461

F.3d 1351, 1354 (11th Cir. 2006). Under this section,

             (6) [i]f, after the hearing, the court determines that the petitioner
      has established by a preponderance of the evidence that—

                   (A) the petitioner has a legal right, title, or interest in the
                       property, and such right, title, or interest renders the
                       order of forfeiture invalid in whole or in part because
                       the right, title, or interest was vested in the petitioner
                       rather than the defendant or was superior to any right,
                       title, or interest of the defendant at the time of the
                       commission of the acts which gave rise to the
                       forfeiture of the property under this section; or

                   (B) the petitioner is a bona fide purchaser for value of the
                       right, title, or interest in the property and was at the
                                           4
     Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 5 of 6




                        time of purchase reasonably without cause to believe
                        that the property was subject to forfeiture under this
                        section;

             the court shall amend the order of forfeiture in accordance with
             its determination.

Id. § 853(n)(6)(A), (B).

      Unlike the provision in 18 U.S.C. § 983(d) setting forth the innocent-owner

defense in civil forfeiture proceedings, 21 U.S.C. § 853 does not contain a provision

protecting innocent owners. See United States v. Guerra, 216 F. App’x 906, 909

(11th Cir. 2007) (per curiam). Thus, to the extent Ms. Thomas asserts entitlement

to the truck as an “innocent owner” pursuant to 18 U.S.C. § 983(d), the Court rejects

Ms. Thomas’ argument.

      Ms. Thomas also asserts she has superior ownership interest as a bona fide

purchaser pursuant to 43 CFR § 3108.4. Defendant Thomas, however, was not

charged or convicted pursuant to this Chapter of the Code of Federal Regulations

which concerns oil and gas leases. Therefore, Ms. Thomas’ objection on this basis

is likewise without merit.

      Even construing Ms. Thomas’ Motion as including a challenge to the

Magistrate Judge’s determination based on 21 U.S.C. § 853(n)(6)(A) and (B), it is

unnecessary to determine whether she has statutory standing under these provisions

because Ms. Thomas, as a nominee or straw man, does not have Article III standing
                                          5
     Case 1:19-cr-00457-RAH-SRW Document 242 Filed 09/09/21 Page 6 of 6




to proceed. See United States v. Tardon, 493 F. Supp. 3d 1188, 1258 (S.D. Fla.

2020) (“[A]lthough the Petitioners would also lack a superior interest under 21

U.S.C. § 853(n)(6)(A) on the merits of their purported claims to the vehicles, . . .

their claims should be rejected first for lack of standing, which is a threshold issue.”).

Furthermore, even assuming arguendo she has constitutional standing, Ms. Thomas’

objections are without merit because she would lack a superior interest. Id. Ms.

Thomas also would not qualify as a “bona fide purchaser” protected by 21 U.S.C. §

853(n)(6)(B) because “[t]hat provision exists only to protect subsequent purchasers

of ‘the defendant’s interest’ in an asset,” a factual scenario not present here. United

States v. Soreide, 461 F.3d 1351, 1356 (11th Cir. 2006).

                                     III. CONCLUSION

      Accordingly, it is

      ORDERED as follows:

   1. Ms. Christina Thomas’ Objections (Doc. 230) are OVERRULED;

   2. The Recommendation of the Magistrate Judge (Doc. 229) is ADOPTED; and

   3. The Motion for Return of Confiscated Property (Doc. 203) is DENIED.

      DONE, on this the 9th day of September, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
                                            6
